                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                           Chief Judge Philip A. Brimmer

Criminal Case No. 19-cr-00224-PAB

UNITED STATES OF AMERICA,

      Plaintiff,

v.

1. DAKOTA MICHAEL HELLER,

     Defendant.
_____________________________________________________________________

                                ORDER
_____________________________________________________________________

      This matter comes before the Court on the Motion to Exclude 404(b) Evidence

[Docket No. 60], wherein the defendant Dakota Michael Heller seeks to exclude certain

photographs and videos of sleeping boys that the government intends to introduce

through Fed. R. Evid. 404(b).1 See Docket No. 52 (Rule 404(b) notice). The

government has filed a response. See Docket No. 67.

      The act charged in this case is alleged to have taken place on April 3, 2017. The

government anticipates introducing evidence at trial that will show as follows: The

defendant and Minor #1 were on an international flight returning to the United States.

The defendant swapped seats in order to sit next to Minor #1, who was 16 years old at

the time. At Minor #1’s request, the defendant gave Minor #1 Ambien. Docket No. 67

at 2. Two or three hours later, when Minor #1 was groggy, the defendant placed a



      1
        The government’s notice identified a third category of Rule 404(b) evidence, but
the government has indicated that it will no longer attempt to introduce it. See Docket
No. 67 at 1.
blanket over his and Minor #1’s laps, moved his hand inside Minor #1’s shorts and

underwear, and had sexual contact with Minor #1. Minor #1 fell asleep afterwards.

When Minor #1 woke up to use the bathroom, Minor #1 realized what had happened.

Docket No. 52 at 3.

       The Rule 404(b) evidence that the government seeks to introduce are videos

and photographs from the defendant’s cellular telephone. Exhibits A1 to A4 to the

government’s Rule 404(b) notice consist of four video clips, apparently taken in

succession, of the crotch of a boy wearing shorts who is sleeping in a moving vehicle.

There is no interaction between the boy and anyone else in the car. Exhibits B1 to B4

are two very short videos and two photographs of the lower half of a boy wearing shorts

sleeping face down on a couch. There is no interaction between anyone and the boy.

       The government represents that Exhibits A1 to A4 were created in June 2018, a

year after the charged conduct, and that Exhibits B1 to B4 were created almost two

years after the charged conduct. Docket No. 67 at 4-5. The government states that

both boys were around 13 or 14 years old at the time. Id. at 5.

       In determining whether to admit evidence under Rule 404(b), the Court looks to

the four-part test in Huddleston v. United States, 485 U.S. 681, 691-92 (1988), which

requires that:

       (1) the evidence must be offered for a proper purpose; (2) the evidence
       must be relevant; (3) the trial court must make a Rule 403 determination
       of whether the probative value of the similar acts is substantially
       outweighed by its potential for unfair prejudice; and (4) pursuant to Fed.
       R. Evid. 105, the trial court shall, upon request, instruct the jury that
       evidence of similar acts is to be considered only for the proper purpose for
       which it was admitted.



                                            2
United States v. Roberts, 185 F.3d 1125, 1141 (10th Cir. 1999) (internal quotations and

citation omitted). The fact that similar acts occurred after the charged incident does not

necessarily preclude their admissibility. United States v. Mares, 441 F.3d 1152, 1157

(10th Cir. 2006). Although Rule 404(b) evidence must be similar to the charged

offense, it does not need to be identical. United States v. Zamora, 222 F.3d 756, 762

(10th Cir. 2000). Similarity may be shown through “physical similarity of the acts or

through the ‘defendant’s indulging himself in the same state of mind in the perpetration

of both the extrinsic offense and charged offenses.’” United States v. Queen, 132 F.3d

991, 996 (4th Cir. 1997) (quoting United States v. Beechum, 582 F.2d 898, 911 (5th Cir.

1978)). “The more similar the act or state of mind is to the charged crime, the more

relevant it becomes.” Zamora, 222 F.3d at 762.

      Both sides agree that the only issue at trial is whether, when the sexual contact

with Minor #1 occurred, the defendant reasonably believed that he acted with Minor

#1’s permission. See Docket No. 52 at 5; Docket No. 60 at 5. There is no dispute that

the defendant is sexually attracted to teenage boys. The defendant does not deny that

he intended to engage in sexual contact with Minor #1. Docket No. 60 at 4.

      The government claims that its Rule 404(b) evidence is probative of the

defendant’s lack of mistake as to the issue of whether Minor #1 consented to sexual

contact. Docket No. 52 at 9. Specifically, the government argues that the Rule 404(b)

evidence shows that the defendant “seeks opportunities to sexualize sleeping teenage

boys, knowing (or simply not caring) that those boys have not granted permission or

expressed any reciprocal sexual interest in him.” Id.



                                            3
        The Court finds that, on the issue of consent or permission, there are very few

similarities between surreptitiously photographing sleeping boys and the charged

conduct. Given that the boys in the Rule 404(b) evidence were asleep, there is no

question that the defendant did not have permission to take their photographs. But, as

the government concedes, the defendant may not have needed any permission to take

the photographs. Docket No. 67 at 4 (“there is no legal bar to recording someone in

public”). Moreover, the defendant did not touch the sleeping boys. Whatever mens rea

the defendant had when he took the photographs or videos without touching the boys is

materially different than the defendant’s mens rea when he had sexual contact with

Minor #1 while he was awake. The Rule 404(b) evidence would not give the jury any

insights into whether the defendant believed, whether correctly or not, that he had Minor

#1’s permission to have sexual contact. As a result, the Court concludes that the

government’s Rule 404(b) evidence is so dissimilar to the charged conduct as to be

irrelevant.2

        Because the government’s Rule 404(b) evidence does not satisfy the Huddleston

test, it is

        ORDERED that the Motion to Exclude 404(b) Evidence [Docket No. 60] is

granted.



        2
          Even if the Rule 404(b) evidence was relevant and admissible, the Court finds
that, because there is other evidence of the defendant being sexually attracted to minor
boys, the probative value of the Rule 404(b) evidence is substantially outweighed by the
danger of unfair prejudice, confusion of the issues, and needlessly presenting
cumulative evidence. Fed. R. Evid. 403. For example, while it may not have been
illegal to take videos or photographs of sleeping boys, the jury is likely to regard such
behavior as highly improper and alarming.

                                             4
DATED October 22, 2019.

                          BY THE COURT:


                           s/Philip A. Brimmer
                          PHILIP A. BRIMMER
                          Chief United States District Judge




                            5
